Citation Nr: 0311133	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The development requested by the Board in 
the February 2001 remand has been accomplished, and this case 
is now ready for appellate review. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence demonstrating a 
current disability associated with tinnitus that is 
etiologically related to in-service symptomatology or 
pathology. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

As referenced in the February 2001 remand, there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002) and implementing regulations 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in December 
1998, statement of the case dated in August 1999, letter from 
the RO dated in June 2001 and supplemental statement of the 
case dated in October 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records, private and 
VA clinical records, and the medical opinion as to the 
relationship between tinnitus and service requested in the 
February 2001 remand, has been obtained by the Board, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  The record indicates that on 
several occasions, the RO attempted to obtain the veteran's 
complete service medical record and other documentation from 
the National Personnel Records Center (NPRC).  The NPRC 
responded that no medical records (except for the separation 
examination noted below) were on file, and it was indicated 
that the absence of these records was probably related to 
fire loss.  Also, the veteran reported in a statement dated 
in December 2002 that he had no additional evidence to 
submit. 

The Board notes that the June 2001 letter notified the 
veteran of the substance of the VCAA, and of the type of 
information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

With the above criteria in mind, the relevant evidence will 
be summarized.  The report from the October 1954 separation 
examination reflects that although the veteran's hearing was 
normal on spoken and whispered voice tests (15/15), it was 
nevertheless noted by the examiner that the veteran 
"complain[ed] of his hearing." In addition, the veteran's 
DD Form 214 Discharge Report shows that he served in Korea 
during the Korean Conflict in an artillery battalion.  

The post service evidence includes reports from a February 
1997 VA audiometric examination demonstrating complaints by 
the veteran of bilateral hearing loss for many years, and he 
claimed military noise exposure during the Korean War.  
Tinnitus was not described or demonstrated upon examination 
at that time.  Also of record is a report of a private 
audiometric examination conducted in August 1997.   This 
report notes that the veteran complained of left ear 
fullness, hearing loss, and tinnitus, with no dizziness or 
imbalance. A history of ear infections and noise exposure 
(Korean War) was also indicated.  There was no history of 
trauma reported.  The record includes an August 1997 
statement from a private medical professional who stated that 
veteran has a bilateral high frequency hearing loss "which 
could or may be associ[ated with] noise induced as for 
example artillery."

As directed by the Board in its February 2001 remand, the 
veteran was afforded a VA examination in September 2001, to 
include an opinion as to the etiologic relationship between 
any current tinnitus demonstrated at that time and service.  
This examination revealed sensorineural hearing loss and a 
left tympanic membrane perforation but no evidence of any 
active ear disease.  The presence of tinnitus was not noted.  
In an October 2002 addendum completed by a VA physician 
following this examination, it was indicated the veteran has 
not complained about tinnitus during repeated visits to the 
San Juan VA Medical Center.  This physician, noting the 
absence of any physical abnormalities at that time, stated 
that the complaints upon service discharge were of no 
clinical significance, and concluded that it was not likely 
that there was any relationship between those complaints and 
current findings.  

Applying the pertinent legal criteria to the facts summarized 
above, there is no competent medical evidence to support the 
veteran's assertions that he currently has a disability 
associated with tinnitus that is etiologically related to 
service.  In fact, the competent evidence that is of record, 
in particular the medical opinion dated in October 2002 
highlighted above, directly contradicts the assertions of the 
veteran.  Thus, the Board concludes that the probative weight 
of the "negative" evidence exceeds that of the "positive."  
Espiritu, 2 Vet. App. at 492, 495 (1992).  As such, the claim 
for service connection for tinnitus must be denied.  Gilbert, 
1 Vet. App. at 49.   

ORDER

Entitlement to service connection for tinnitus is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

